United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                 UNITED STATES COURT OF APPEALS
                      for the Fifth Circuit                  March 17, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                          No. 04-61051



                       SADRUDDIN RIZWAN,

                                                         Petitioner,

                               VERSUS


                      ALBERTO R. GONZALES,
                UNITED STATES ATTORNEY GENERAL,

                                                         Respondent.



 Petition for Review of the Decision of the Board of Immigration
                             Appeals
                          (A77 354 614)


Before REAVLEY, JOLLY, and DeMOSS, Circuit Judges.

PER CURIAM:*

     In 2001, Sadruddin Rizwan, a native and citizen of Pakistan,

attempted to enter the United States using a passport belonging to

another individual.   The former Immigration and Naturalization

Service commenced removal proceedings by filing a Notice to Appear

before an immigration court.      Rizwan failed to appear at his

February 2002 scheduled hearing.        Accordingly, the immigration



     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
judge (“IJ”) ordered Rizwan removed under 8 U.S.C. § 1229a(b)(5)(A)

(2000). Rizwan filed a motion to reopen with the immigration court

pursuant to § 1229(b)(5)(C)(i), and the IJ denied the motion.

       In June 2003, Rizwan filed a Notice of Appeal with the Board

of Immigration Appeals (“BIA”).                 On August 18, 2004, the BIA

affirmed, without opinion, the IJ’s decision denying Rizwan’s

motion to reopen.         On September 17, 2004, Rizwan filed a motion to

reconsider with the BIA.          The BIA denied the motion on October 21,

2004.     Rizwan now petitions for review of the BIA’s decision

affirming the IJ’s denial of his motion to reopen.

       Rizwan’s petition for review is untimely.            Section 1252(b)(1)

requires that a petition for review “be filed not later than 30

days after the date of the final order of removal.”              Rizwan’s order

of removal became final when the BIA affirmed the IJ’s denial of

his motion to reopen on August 18, 2004.            Rizwan filed his petition

for review on November 19, 2004, well past the September 17, 2004

deadline. In addition, the motion for reconsideration Rizwan filed

with    the   BIA   did    not   affect   the    finality   of   BIA’s   decision

affirming the IJ’s denial of Rizwan’s motion to reopen.                  See Stone

v. INS, 514 U.S. 386, 405-06 (1995).                Therefore, this Court is

without jurisdiction to consider Rizwan’s untimely petition for

review. See id. at 405 (explaining that judicial review provisions

are jurisdictional in nature).

DISMISSED.




                                          2